internal_revenue_service appeals_office date aug 116u number release date organization c o street city state zip code certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c of the code effective date our revocation was made for the following reasons you are not operated exclusively for one or more exempt purposes as required by sec_501 c of the code you are operated in part to provide tax benefits and investments to private individuals you have also made disbursements of funds to your president and paid personal expenses of your president you are therefore operated for a substantial purpose of benefitting private interests additionally your net_earnings inure to the benefit of private shareholders or individuals specifically you have made disbursements of funds to your president and paid personal expenses for your president contributions to your organization are not deductible under sec_170 of the code yqu are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of section of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours acting appeals team manager cc enclosure publication and or tax_exempt_and_government_entities_division date department of the treasury internal_revenue_service taxpayer_identification_number form s tax_year s ended person to contacv number contact numbers telephone fax certified mail- return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_61 c of the code if you do you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at 1f you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination form_6018 letter rev ll-2003 catalog nwnber 34809f form886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx xx - date state - state legend org - organization name city - city though bod-9 - board_of director sec_1 through c0-22 - 1st through 22nct companies investor-4 partner-6 apartments-1 through apartments-6 law firm through law firm partnership-1 through partnership-11 address - address president - president bod- co-l through investor-1 through partner-1 through issue whether the org qualifies for tax exempt status under sec_501 of the internal_revenue_code the code whether org operated for non-exempt purposes to a more than insubstantial extent whether org operated a scheme to mislead investors in order to maintain the operation of an insolvent organization and benefit the founder and some initial investors whether org promoted investments in which a false basis in property was created in order to produce inappropriate deductions in income_tax whether net_earnings inured to the benefit of private individuals background facts org was established in 19xx by president as a non-profit corporation in state it was recognized by the internal_revenue_service as an organization described in section filed forms c of the internal_revenue_code information_return of an organization exempt from income_tax under sec_501 for the calendar years 20xx 20xx and 20xx form 990s for 20xx and 20xx were filed delinquent on november 20xx and december 20xx respectively see exhibits and in that same year org the purpose of org as stated on its form_1023 application_for recognition of exemption is as follows the foundation will facilitate the formation of limited_partnerships which will help keep low-income properties as low-income properties for the future the foundation will use proceeds derived from organization fees to provide grants to the housing cooperatives for education of the public and for the promotion of the positive merits of home ownership for low-income people in addition the foundation will provide grants to non-profit organizations which sponsor the formation of cooperatives or subsidized housing and grants to help low income properties to remain safe crime-free family conducive affordable and clean see exhibit a form 886-a page of publish no irs gov department of the treasury-internal revenue service form886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx org owned and operated directly or indirectly about affordable housing apartment communities in state state state state state state state state state and states containing big_number units org provides a variety of programs and services for its tenants these include operating neighborhood learning centers through a hud initiative with ged classes computer classes life skills classes parenting classes substance abuse prevention presentations employment readiness classes and cultural exchange nights see exhibit sec_1 pp officers and board_of directors president served as president during all years of operation of org from its founding until his death in 20xx secretary served as secretary the board_of directors of org from january 20xx through september 20xx consisted of the following chairman bod-1 bod-2- president's mother bod-3 bod-4 resident i community member bod-s resident i community member - replaced by bod-6 see exhibit upon president's death on april 20xx the following members resigned bod-2 bod-1 bod-3 the board was reconstituted in june 20xx with the following members chairman bod-7 bod-8 bod-9 bod-4 resident i community member bod-6 resident i community member chairman resigned in october 20xx in november 20xx bod-7 a member of the co-l who filed the involuntary bankruptcy was selected as chairman during the years at issue the board met on february 20xx april 20xx july 20xx january 20xx april 20xx august 20xx october 20xx february 20xx april 20xx june 20xx july 20xx july 20xx august 20xx august 20xx october 20xx november 20xx and december 20xx board minutes were maintained and taken by a court reporter through april 20xx president controlled the agenda and directed the meetings the majority of the feedback in form 886-a page of publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx the minutes was provided or directed by him board approvals were documented in board resolutions each board member signed to show approval of org board resolutions for the years 20xx through 20xx various board resolutions approved the following actions with respect to related entities a c0-2 loans in amount ofdollar_figureto c0-3 exhibit a b c0-4 loan in the amount ofdollar_figureon november 20xx for co-s exhibit s a c sale of c0-6 to c0-7 and partner-s exhibit s b d org sale of unreported property to c0-8 for dollar_figure with xxxx xxxxxx exhibit s d e org guarantee on 63s limited_partnership loan in amount ofdollar_figure exhibit s e and f org guarantee loan in the amount ofdollar_figurefrom c0-9 to c0-10 exhibit s a org served as the general_partner on all the limited_partnerships that owned the 6s housing communities each housing community limited_partnership owns a special purpose entity or spe which may be a corporation or llc each spe has a or less interest in a partnership as stated in the form_1023 org sets up limited_partnerships to provide resources including funding for the acquisition of affordable housing properties typically limited partners receive the greater share of tax_credits and losses derived from the operations of housing units limited partners receive as much as interest in the partnerships the properties were acquired using limited_partnership funding offering low_income_housing tax_credits lihtc conventional financing and bond financing the number of housing communities financed in each way is as follows by tax-credit equity financing from investors with big_number units by conventional financing from the c0-11 portfolio and 3s by tax-exempt_bond financing including in the c0-12 portfolio with big_number units in the c0-13 portfolio with big_number units in the c0-14 portfolio with units and in other housing communities these total 6s housing communities see exhibit sec_1 and overview of the assets of the organization tax_credit equity financing seventeen housing communities were acquired using this financing method between 19xx and 20xx of these 1s were in state and were in state utilizing low_income_housing tax_credit lihtc org sold various partnership interests to various investors these housing communities are also financed by mortgages org owns very small percentages normally in each partnership and is the general_partner in these financing arrangements the partnerships file forms and issue forms k-1 to corporations that file forms org is owner of these corporations all were set up in this manner to avoid general liability insurance the corporations are shown on schedule r on the form_990 filed by org form 886-a page of publish no irs gov department of the treasury-internal revenue service form886-a rev date name of taxpayer org explanations of items j tax identification_number schedule number or exhibit year period ended 20xx-20xx the housing communities have a year credit life with a year compliance_period if the housing community does not meet the requirements before that time there are recapture provisions for the tax_credits the state c0-10 housing_credit authority sdhca reviews the housing community_property for compliance on an annual basis and provides a report to hud conventional financing thirteen housing communities were purchased from c0-11 fordollar_figurewith conventional financing for a total ofdollar_figure all were section properties thet and were refinanced with are owned by limited_liability companies that are financed by org through' tax exempt bond financing a c0-12 these apartment complexes are owned by c0-10 c0-10 in turn is owned by org the apartment units are managed by the c0-16 c0-12 owes dollar_figure to - b c013 the apartment complexes in c0-13 were also acquired through tax exempt bond financing and are in default c c0-14 the apartment complexes in the c0-14 portfolio were also acquired through tax exempt bond financing for which the bonds are in default these are owned and operated by org the complexes are managed by c0-15 a third party management company d other three additional apartment complexes were acquired financing through tax exempt bond the apartment complexes are managed by tenant managers in-house all management c0-16 and c0-15 these tenant managers collect rent operate the facilities and maintain accounting for each complex including president used the exempt status of org as a marketing element to attract new and existing investors finding of fact of the adversary proceeding by the bankruptcy trustee against investor-1 in the org bankruptcy proceeding summarizes the testimony of investor investor-1 as follows form 886-a page of publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx investor-1 testified that at the november 20xx meeting president promoted the utilization of housing tax_credits in doing so he provided investor-1 and investor-2 with various promotional materials which included a detailed brochure with financial information and photographs of various housing units a copy of a january 20xx letter from the irs regarding an audit of org for the 20xx tax_year and a promotional letter from org that highlighted the following quote from the irs audit letter our examination of the information_return s indicated above discloses that your organization continues to qualify for exemption from federal_income_tax accordingly we accept the return s as filed the org letter then states that t his no change opinion from the national_office of the irs equates to the 'good housekeeping seal of approval' for any charitable_organization he also showed them a september 20xx letter from the law firm to president that summarizes the irs's 20xx audit of org as comprehensive and highly favorable to org see exhibit 13a p c0-10 cc0-101 and its relationship to org c0-10 is a limited_partnership created by president and approved by the secretary of the state of state on september 19xx see exhibit sec_4 a c org is the general_partner of c0-10 the registered address for c0-10 is address the same as that of org secretary served as the secretary for col- just as she did for org the org board passed a corporate resolution on march 20xx approving president to have full signatory authority and to act as the agent of org with full powers to negotiate and execute documents as general_partner of c0-10 in order to borrow dollar_figure and establish a banking relationship at c0-17 in city state see exhibit in july of 20xx the limited_partnership agreement of c0-10 was amended to change article ii to add that its primary purpose was to serve or provide investment capital for low-income communities or low income persons the revised article also stated the purpose contained in the initial partnership_agreement to acquire hold sell dispose_of and otherwise deal with multi-family residential co-los see exhibit prior to 20xx there was apparently a change in ownership however no document was provided to indicate when the change occurred the c0-10 partnership was set up in 19xx with the ownership percentages shown below for the year 19xx and later changed by 20xx as indicated partner name org partner- i partner-1 trust 19xx 20xx form 886-a page of35 publish no irs gov department of the treasury-internal revenue service --- --------- ---------------------- form 886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx partner-2 partner-3 partner-3 trust partner-4 partner-4 trust total per 19xx partnership_agreement the 20xx ownership percentages were reflected on c0-10 20xx unfiled partnership return provided by org see exhibit per statements by both the controller and vice president of financial matters c0-10 was operated in 20xx in the same format as it had operated in the later years president with assistance from org employees directed the acquisition of funds through c0-10 c0-10 did not have any employees or incur any payroll expenses during either 20xx or 20xx c0-10 did not own or have possession of any property inventory or other tangible assets during 20xx or 20xx c0-10 has existed since 19xx as a limited_partnership with investors in related soft-money partnerships as indicated below additional similar limited_partnerships were in operation during 20xx and 20xx partner number partner name partner- sec_2 partner-6 partner- partner-s s partner-2 partner-1 partner-3 partner-1 trust partner-3 trust partner-4 trust secretary org totals ownership o soooo o soooo partner t e limited limited limited limited limited limited limited limited limited limited general general four entities filed returns for 20xx and claimed losses identified as coming from c0-10 for tax_year 20xx only one of these entities partner-7 claimed a loss from the c0-10 on its form_1065 note the use of partner-7 name for the separate_entity is similar to the name of c0-13 properties tax exempt bond financed property owned by org the amount of the losses claimed by these entities for respective years is shown below partnershi name partner-s 20xx loss claimed dollar_figure 20xx loss claimed dollar_figure form 886-a page of publish no irs gov department ofthe treasury-internal revenue service form 886-a rev date name of taxpayer org partner-6 partner-7 partner-s totals explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure an entanglement of funds is reflected by the org board action to guarantee a dollar_figure loan from the c0-9 to c0-10 see exhibit s a vice president was in control of c0-9 serving as vice-president while this amount was guaranteed by org the loan was made to c0-10 the proceeds from this debt however were paid to org according to testimony by vice president in a bankruptcy proceeding vice president discussed what he considered when extending credit to c0-10 as well as his theories on lending he explained that he has a policy against lending to nonprofits because a nonprofit is a bankruptcy remote entity he said they are charitable and he equates charity with poverty he explained his reluctance to get into a situation where he would have to throw out the poor in order to foreclose for these reasons he insisted the loan be made to c0-10 not org and that he specifically relied upon c0-10 separate corporate existence regardless of this reliance the evidence reveals that vice president knew the loaned funds went to the org enterprise he testified that he knew he would not be getting repaid from the primary obligor c0-10 and in fact did not consider c0-10 financial information prior to making the loan he did however look at and rely on financials of president audited financials of org and information from org's accounting firm he said the loaned funds were to be used by c0-10 as enterprise banker as it saw fit he believed the borrower should have the discretion to determine the way the money is actually used vice president filed proofs of claim fordollar_figureagainst both c0-10 as obligor on the note and against org as guarantor of the loan see exhibit p vice president's testimony confirms that funds of org and c0-10 were comingled c0-10 was apparently a for-profit stand in for the financial purposes of org enterprise org enterprise refers to the complete operations of org c0-10 and all related entities corporations partnerships and parties vice president admits to knowingly loaning monies to be used by org and explaining why he entered into a loan with c0-10 he also referred to the funds he loaned as being distributed to the org enterprise for whatever purposes it saw fit and referred to c0-10 as the enterprise banker controller controller of org stated on june 20xx that there were millions of dollars received and disbursed by c0-10 to org and related entities including the low_income_housing units mirror entities more fully discussed below and individuals who were purported to be donors and investors in various properties and real_estate activities the agent reconciled the bank records of c0-10 for 20xx and 20xx the total amount of the deposits for the two years is illustrated below see exhibit a and b form 886-a page of publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org reconciled bank account total deposits total disbursements totals explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx 20xx12-1065 20xx12-1065 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total sec_2 years dollar_figure dollar_figure dollar_figure the chart shows that c0-10 was used as a conduit account most of the monies were placed in the account to be transferred or paid to causes for the org enterprise c0-10 was a holder of funds for org the accounting_method and recordkeeping on the books of other factions of org were not maintained in the same fashion as that of c0-10 c0-10 was operated using the services provided by officers and employees of org controller controller and cfo cfo provided substantial services to c0-10 further the controller and cfo maintained all records for c0-10 the cfo would post the items in quickbooks and upload all c0-10 expenses previously provided in the form of a check ledger prepared by the controller the cfo with president's approval controlled the outcome of c0-10 accounting this is illustrated by the following excerpt from the memorandum opinion by the bankruptcy court for the northern district of state city division concerning the dismissal of c0-10 in its bankruptcy proceeding on august 20xx the evidence at trial further established that c0-10 did have a bank account the signatories of which were all org employees the account was closed in march of 20xx several months prior to the bankruptcy filing c0-10 also had a set of books quickbooks or excel spreadsheet which was maintained by controller an employee of org the entities engaged in unusual accounting practices c0-10 filed a tax_return in 20xx but such return reflects no income it had partial financial statements or a partial general ledger for 20xx which do not match the tax_return for that year see exhibit p at the end of the year the audit team from a cpa firm posted journal entries the cpa firm tested payables receivables checks and provided the correction to journal entries for the controller to ultimately post these final numbers were used for the tax returns the cpa firm would review the c0-10 bank account and controller's journal entries the cfo reviewed information with the cpa in order to prepare the year end journal entries and tax returns the cfo would post the amount at year end as a journal entry to show a liability on org's part for the amounts received from c0-10 the cfo was responsible for posting the adjusting journal entries between org and c0-10 the controller had no role in the uploads cfo maintained the quick books accounts controller controller maintained the disbursement list spreadsheet of c0-10 and received either invoices or direction from president on when to pay liabilities or to determine whether to transfer monies from c0-10 to org or vice versa cfo cfo and controller controller were responsible for and reconciled the c0-10 bank account form 886-a page of publish no irs gov department of the treasury-internal revenue service form886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx the agent summarized the statements made by cfo in an interview on october 20xx as follows input deposits and checks and c0-10 activity uploads was done on a quarterly basis president was approving uploads for posting of c0-10 income and expenses to org system in an excel controller controller would spreadsheet check ledger she would provide him the excel spreadsheet with notations cfo would record them as entries in quickbooks deposits were logged in like journal entry and a disbursement was logged in like a check quickbooks had its own account numbers activity in quickbooks would compare new quarterly trial balance to the previous quarter's trial balance in order to export or initiate the upload back to org he would export a comma separated value csv file the csv file would contain certain fields including account number amount date and control number the yard system was programmed to match the quickbooks account numbers the upload did not bring over the detail of transactions in c0-10 to the org system but rather showed the amount as an upload similar to journal entry see exhibit p the agents inquired of cfo why were you putting information in quickbooks versus controller considering you had to await his approval why couldn't she have done this his response was summarized in interview notes as follows quickbooks gave better accounting_records than an excel spreadsheet president wanted activity to be maintained separate just felt like it could not be consolidated since org ownership was only the auditors may have had a separate conversation with org regarding consolidation of c0-10 and how it was recorded but he was not privy to such conversation see exhibit p the manner in which the books were maintained appears to be a duplication of effort the agents inquired of cfo did you ever question the deduction the interview notes state the following as his response may have had some discussion with president however the items existed prior to his conduct business for employment with org and auditors approved it every year see exhibit p the agents asked cfo any interaction with auditors the interview notes reflect the following response cfo would coordinate the review of all properties and provided information on such properties that org owned or 'managed he deferred questionable transactions to president see exhibit p the agents also asked did you consider this c0-10 a legal entity why form 886-a page of publish no irs gov department ofthe treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx the interview notes record his response as follows did not have any reason to question the legal entity it was there when he started and auditors had reviewed it and they did not question it either cfo stated i gave the auditors c0-10 check ledgers and quickbooks general ledger annually see exhibit p the agents stated that it appears that c0-10 was just a bank account and asked cfo how he described the entity the agents also asked whether cfo ever felt that there was any wrong doing on the part of org or c0-10 the interview notes record cfo's response as follows cfo believed auditors were asking the questions to president and controller while conducting annual audits and testing items so if there was anything to question the auditors should be the one to determine any wrongdoing cfo relied on the auditors and president see exhibit p controller controller has worked for org from april 20xx through 20xx cfo worked as the senior vice president-portfolio finance and cfo for org from 20xx through 20xx the testimony of a forensic accountant xxxxx xxxxxx who has extensive experience was summarized by the bankruptcy court as follows xxxxxx concluded that c0-10 and org were effectively one entity and should be consolidated he testified that the books_and_records of each entity were in terrible condition that there was massive commingling of funds and that the accounting practices were unusual at best he testified that reconciling several thousand transfers would be time consuming expensive and essentially impossible he explained the reconciliation process requires that one look at the substance of a transaction over its form that is to say one must look beyond merely the recording of debits and credits in a transaction and analyze the purpose of a transfer in order to accord it proper characterization according to xxxxxx there were basically four purposes for the funds transferred into c0-10 and that were subsequently transferred out of c0-10 the funds went back to org to president personally to pay bills on behalf of org or for ponzi -like payments to investors in the org enterprise xxxxxx concluded that president was carrying-on a ponzi scheme xxxxxx defined a ponzi scheme as a phony investment plan in which monies paid_by later investors are used to pay artificially high returns to the initial investors with the goal of attracting more investors exhibit p ll xxxxxx concluded that org c0-10 and org -eo were effectively one entity and should be consolidated exhibit p the bankruptcy court in its memorandum opinion concerning the dismissal or consolidation hearing for c0-10 and org stated the following with respect to the relationship between c0-10 and org in the few years prior to the bankruptcy filing org c0-10 conducted no business operations and provided no goods or services from which a form 886-a page of publish no irs gov department of the treasury-internal revenue service ---- - - - - - - - - - - - - - - - - - - - - - - - - - - form886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx receivable can arise xxxxxx concluded that in excess of dollar_figure million passed through org c0-10 it is naive to conclude that some discreet amount represents a receivable held by org c0-10 simply because a portion of the funds were ultimately spent by org -eo in some fashion the court accepts xxxxxx's basic conclusion that org c0-10 was nothing more than a conduit bank account the court likewise accepts xxxxxx's assessment that unraveling the funds that passed through org c0-10 is impossible exhibit p the investors themselves stated in their proofs of claim filed with the bankruptcy court investor-1 admitted at trial that president's scheme was designed as a fraudulent tax scheme and that he really could not defend it exhibit 13a p testified in bankruptcy court case concluded that the investor-1 deal was a transaction structured and papered as part of an abusive_tax_shelter transaction exhibit 13a p soft money partnerships or mirror entities prior to the purchase of one of the housing communities the executive director of org would form a partnership and identify all the general and limited partners to be involved org was the general_partner in all cases and owned a or interest in the partnership upon formation once the partnership was formed an application would be submitted in an attempt to receive status as low_income_housing by hud standards in order to secure low_income_housing tax_credits upon approval the limited partners would purchase their investments in the partnership and the funds would be used to rehabilitate the housing to bring it up to hud standards in addition to these limited_partnerships to obtain and rehabilitate the housing communities the executive director of org also set-up soft money partnerships which appear to hold the same assets as the initial housing community partnerships and are denoted herein as mirror entities funds received from the soft money investors were deposited into org c0-10 and were not transferred to org former senior vice president former senior vice president of org investigated the c0-10 bank records and determined that the executive director had set up this second set of partnerships the mirror entities to facilitate payment of expenses during the setup phase of the initial limited_partnership former senior vice president found that these mirror entity partnerships had no assets for collateral former senior vice president stated that she believed the soft-money investors through payment of the developer's fees and accelerated_depreciation were repaid deductions generated by the mirror entities the mirror entities would be tied to the legitimate entities only by the fact that money had been fronted by the soft-money investors to cover short term financing payments or other expenses_incurred prior to securing long term financing it was not determined if any other connection between the legitimate property partnership and the mirror entity other than the use of soft-money investor's funds to cover costs incurred during the short term financing period through c0-10 org received substantial funds from individuals and trusts acting as investors in these partnerships there were between and of these soft money limited_partnerships or mirror entity partnerships form 886-a page of publish no irs gov department of the treasury-internal revenue service form886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx in most of the partnership agreements president guaranteed investment on loans provided within one year pincite interest president also had org guarantee the note investors received benefit of millions of dollars in donations non-recourse losses and credits on their individual and business tax returns they also received some return_of_capital or interest org has less than interest as general_partner in the limited_partnership c0-10 however org controlled all the financial activities of c0-10 soft money limited_partnerships or mirror entities received monies and deposited approximately to to c0-10 disbursements were written from this c0-10 account with the majority of funds distributed to org related entities officers and investors org bankruptcy proceeding president died on april 20xx days before the bankruptcy petition was filed on april 20xx in a car crash that officials ruled a suicide the death of president started a chain reaction of events the circumstances of his death in a fiery automobile crash on an interstate highway outside city caused local creditors of org to become suspicious and begin an investigation into the financial affairs of president and org these local creditors pooled their resources and hired the law firm of law firm-2 to file an involuntary bankruptcy petition on behalf of org the involuntary petition was filed on april 20xx by the creditors who signed the petition petitioning creditors the investigation revealed that president had transferred ownership of a number of org's assets to family trusts and foundations in the weeks before his death including the right to receive the proceeds of dollar_figure million worth of key man life_insurance policies upon this discovery on may 20xx the petitioning creditors filed a lawsuit to recover these proceeds for the benefit of all org creditors certain members of org's management were replaced and org filed a voluntary petition in bankruptcy on june 20xx on that same date a preliminary injunction was entered in favor of the petitioning creditors placing dollar_figure million of life_insurance_proceeds under the jurisdiction and control of the bankruptcy court after the filing of the involuntary bankruptcy petition the co-l was formed it consisted of four petitioning creditors and a representative from co-l a creditor that loaned monies to org since its creation the co-l has met regularly to map strategy to recover the insurance proceeds and other assets for the org estate and to develop a plan_of_reorganization that would ensure the largest possible recovery to creditors in the shortest period of time the trustee and the co-l believe that the plan accomplishes these goals the bankruptcy plan creates a liquidating_trust to take possession of the insurance proceeds and the other liquid_assets of org in an attempt to preserve as much of these funds as possible for the benefit of the creditors it also provides for the certain properties it owns or controls - with the dual objectives of increasing revenues and profits that can be paid over to the liquidating_trust and eventually paid to creditors and also to avoid the creation of additional claims against the bankruptcy_estate that would dilute the percentage paid to creditors who are the beneficiaries of the liquidating_trust - for the period of time necessary to maximize value to the estate see exhibit form 886-a page of publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx appointment of trustee and president on april 20xx trustee was appointed by the united_states trustee to serve as chapter trustee in this case the bankruptcy plan effective december 20xx appoints the chapter trustee trustee to serve as the liquidating trustee whose responsibility will be to i take possession and or control of various assets including life_insurance_proceeds causes of action and miscellaneous assets that fund the liquidating_trust and ii establish the number and amount of claims and then calculate and pay dividends to creditors further the plan reconstitutes the board_of directors with members who are experienced in running and managing a business similar in size and complexity as the business of the org as reorganized the bankruptcy plan appoints xxxx xxxxxx of xxxxx xxxxxxxx xxxx to serve as the president and chief_executive_officer of the reorganized org who along with the reconstituted board_of directors will establish and follow a policy designed to maximize value to creditors per the bankruptcy plan effective december 20xx management of the reorganized debtor is described as follows in part xxxx xxxxxx will manage the reorganized debtor as its president and chief_executive_officer the president shall be responsible and report to the reorganized org board and see that the orders and resolutions of the reorganized org board are carried into effect subject_to direction from the reorganized org the president will be responsible for administering the plan on behalf of reorganized org including without limitation taking all appropriate actions to transfer the trust assets to the liquidating_trust and managing the future operations of reorganized org the president shall also have general supervision and control of the reorganized debtor's affairs and all of its business see exhibit pg art vi xxxxx xxxxxxxx xxxx prepared a recommendation in its role assisting trustee trustee who now runs the org liquidating_trust the recommendation suggests listing most of the company' sec_65 low-income_housing properties scattered across the united_states for sale by october giving others to bondholders and terminating all employees by the end of the year objections to bankruptcy claims claim of investor-1 in an adversary proceeding the bankruptcy court found that the claim of soft money investor investor-1 was disallowed as a constructively fraudulent obligation of org see exhibit a p in reaching that ultimate conclusion the court also found that investor-1 was receiving credit fordollar_figuremillion in losses on an 'investment' of approximatelydollar_figure million in addition the court found as a fact that investor-1 admitted at trial that president's scheme was designed as a fraudulent tax exhibit a p form 886-a page of publish no irs gov department of the treasury-internal revenue service form886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx scheme and that he really could not defend it his position is that he was simply taken along for the ride exhibit a p the bankruptcy court also found that president sent the following chart as an attachment to an email message on november 20xx the day after a meeting with investor- and his family members on november 20xx stating that the schedule reflects the proposed investment in c0-18 exhibit removed see exhibit a pp claims of investor-3 and investor-4 investor-3 and investor-4 are additional examples of soft money investors who filed claims in the bankruptcy proceeding of org and to which the chapter trustee for org objected on the grounds that the claims should be avoided as fraudulent obligations see exhibit pp and exhibit pp financial status of org as a result of the review of financial documents of org and related entities xxxx xxxxxx of the xxxxx xxxxxxxx xxxx summarized his conclusions as follows as of the end of 20xx the end of 20xx and the end of 20xx org's total liabilities exceeded the value of its total assets which included its major assets the c0-12 portfolio of apartment properties c0-13 portfolio of apartment properties and the c0-14 portfolio apartment properties the tax_credit investments entered into during the time period 19xx through 20xx had extensive guaranty liabilities and obligations incurred through explicit guarantees of org executed by org at the inception of such tax_credit investments the assets of org with any material value were receivables owed to it by the tax_credit entities the value of these receivables were limited considerably less than face value due to operational losses at several of these tax_credit entities in addition org had notes payable to various financial institutions during this period of time as a result of items one through four above org was insolvent during the period from december 20xx through december 20xx see exhibit a p form 886-a page of publish no irs gov department of the treasury-internal revenue service - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - form 886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx xxxx xxxxxx and xxxxx xxxxxxxx concluded in the report that org was insolvent from december 20xx through december 20xx the net equity of org was between a negativedollar_figureand dollar_figure million exhibit a p xxxxx xxxxxxx xxxxxxxxxxx cxxxl loans to org c0-3 made three different loans to org in the total amount ofdollar_figureas follows loan agreement dated april 20xx in the amount of dollar_figureto org loan agreement dated april 20xx in the amount ofdollar_figureto org and loan agreement dated april 20xx in the amount ofdollar_figureto org see exhibit the monies from these loans were distributed to c0-3 i c0-3 ii and c0-3 iii org is owner of all c0-3 entities c0-3 entities were set up on april 20xx officers of all c0-3 included president president secretary and controller secretary and controller exhibit a the monies were deposited in separate org board approved the loans partnership bank accounts and transferred in the accounts of org c0-10 and org no partnerships returns were filed for c0-3 i ii or iii all amounts loaned to org were unsecured org issued a guarantee of payment but not of collection per the contract loan interest repayments were made through 20xx to xxx interest payments were the only repayment of such loans the proceeds of the loan were intended to be used for the purchase of investment_property a memorandum dated february 20xx from president to officer officer of c0-3 states as follows the funds in each llc were utilized to buy limited_partnership_interest sic in four apartment complexes dollar_figure series_e_bonds on the portfolio-1 portfolio from c0-14 housing limited_partnership dollar_figure and dollar_figure was paid to be construction company for pre-c0-10 cost at apartments in city state these expenditures account fordollar_figureof the dollar_figure funds advanced the remaining dollar_figure was transferred into c0-10 and used for various operating purposes see exhibit further president states in the memorandum that the four city apartment complexes had sale agreements for a combined sales_price ofdollar_figure an email dated august 20xx addressed from cfo cfo to controller and cc to cpa-1 and cpa-2 cpas and auditors for accounting firm and to president indicates that monies from xxx were wired in various dates and amounts up todollar_figure see exhibit c monies distributed from xxx were ostensibly paid to invest in the partner-8 partner-6 pre co-lo and portfolio-1 portfolio limited_partnerships in fact monies were paid directly to soft-money investors in these limited_partnerships see exhibits c d and e form 886-a page of publish no irs gov department of the treasury-internal revenue service form886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx exhibit removed although the partnership agreements reflect that org-x x a taxable entity is the general_partner of the org-xxx i org-xxx ii and org-xxx iii limited_partnerships org was listed on the schedules k-1 as the general_partner of these limited_partnerships for both 20xx and 20xx president directed how the amounts were to be booked exhibit c the c0-3 limited_partnerships did not maintain any books_or_records and did not have bank accounts during either 20xx or 20xx the loss amount listed on the org-x x inc's 20xx return line other income loss was labeled as coming from org-gcl c0-10 during the course of the examination the agent was unable to find an entity which matched this name the org staff also was unable to identify the entity or property which matched this description limited_partner investor-3 s partnership-9 and partnership-7 are some of the mirror entities that were set up by president partnership-9 was set up as a limited_partnership in august 20xx its stated purpose appears to have been related to the residential rental activities associated with the org enterprise the original partners in the xxxxx t awere org inc general_partner partner s s limited_partner and additional unnamed limited partners partner-6 and partner-s each made capital contributions ofdollar_figurein return for their ownership interests partnership-9 appears to have amended the partnership_agreement in 20xx when partner-s and partner-6 assigned their ownership interests to c0-3 ii a limited_liability_company wholly owned by org c0-3 ii did not file a return for 20xx or 20xx the schedules k-1 attached to partnership-9's 20xx form 106s however show that as of december 20xx org owned as general_partner and as a limited_partner the 20xx schedules k-1 also shows that partner-s and partner-6 had no ownership in the partnerc hip-9 at the end of the year no schedule_k-1 was located for either c0-3 ii or org a inc it is unknown why these entities were not issued schedules k-1 since partnership documents indicated they owned an interest in the partnership-9 on the 20xx schedule_k-1 issued by partnership-9 to partner-6 there were two entries capital_gain income and cash distributions partner-6 received a cash payment for the amount of his initial investment plus the exact amount of capital_gain income reflected on the schedule_k-1 note the cash distribution payment was issued to partner-6 by c0-10 an entity that has been determined to be an alter ego of org partnership-9 did not have a bank account or funds from which it could have made any cash distributions during 20xx or 20xx on the 20xx schedule_k-1 issued by partnership-9 to partner-s there were again two entries capital_gain income and cash distributions in this particular instance however no instead he received credit towards his actual cash was distributed investment in partnership-7 note partnership-7 was determined to have been a partner in c0-10 partner-s included this credit as part of his proof_of_claim against c0-10 to partner-s form 886-a page of publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx in 20xx partnership-9 again amended the partnership_agreement and ownership appears to have been assigned back to partner-s and partner-6 from org-xxxi on may 20xx for 20xx four schedules k-1 were attached to partnership-9's form 106s one each to partner-6 and partner-s one to org as general_partner and one to org as limited_partner no other partner was issued a schedule_k-1 for this period the 20xx schedules k-1 issued to partner-6 and partner-s reflected an ordinary_loss deduction of dollar_figure to each partner no other_amounts were listed the 20xx schedule_k-1 issued to org reflected a dollar_figure ordinary_loss deduction and a dollar_figure cash distribution partnership-9's 20xx schedule m-2 reflects capital contributions of dollar_figure dollar_figure from each individual partner for this period since the taxpayer did not have a bank account these capital contributions were deposited into the org c0-10 bank account org a mirror entity was listed on the partnership_agreement as the general_partner for both 20xx and 20xx this entity has not filed a return with the irs since its inception in 20xx while it is understood that this corporation was created by president for use within the org entity structure its exact purpose with respect to this org was unknown it was also unknown why the partnership_agreement listed org a taxable entity as the general_partner while org was listed on the schedule_k-1 for both 20xx and 20xx as the general_partner org-4 id not maintain any books_or_records and did not have a bank account during either 20xx or 20xx the function and purpose of mirror entity was similar to that of partnership- both were set-up by president and owned by org both received monies through org c0-10 neither had books_and_records assets or a bank account partnership-10 the partnership-10 limited_partnership has many facts in common with those described individuals who were family related members m-trust were to receive dollar_figure from sale above of land from their trust to an individual they transferred their interest into a mirror entity partnership partnership-11 with the hopes of receiving tax abatement on their capital_gain through a series of structuring loan documents and ownership with org and its other org related entities org and construction company to increase basis non-recourse note thereby reducing their capital_gain proceeds from the sale were delivered to org and the individuals received interest in a mirror entity partnership-10 which had no assets org used the monies received for other uses of org and payments to other soft-money investors see exhibit e the amounts received from the sale of the ranch were not reported on any partnership or it was determined that a gain of dollar_figure should have been k-1 return or by partnership reported org orchestrated the scheme through borrowed or invested monies used from soft money investors ostensibly for the purposes of purchasing improving or selling property the funds from the soft money investors were actually used to pay back other soft money investors from other previous loans investments or interests in mirror entities as form 886-a page of publish no irs gov department of the treasury-internal revenue service form886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx historically patterned partnership-10 filed no returns to show gain from sale of property and had no assets no operations no bank accounts no substantive services performed no bidding or speculative business rendered for monies received foundation formerly corporation ccorpl foundation was incorporated in the state of state august 19xx as c0-19 one of its listed charitable activities was t o increase the availability of financing and grants for affordable community housing and c0-10 activities and projects that benefit low-and moderate income persons in county the organization applied for exempt status on september 20xx it was recognized as an organization described in sec_501 by letter dated november 20xx on february 20xx the name of the organization was changed to c0-19 on september 20xx the organization's name changed again to foundation corp provided property construction and repair for all of org's housing units corp was operated by president of corp son-in-law of president president of org the boards of both entities met together during most of their general meetings org officers commingled use of corp's bank accounts the approving of payments jobs worked and estimates on repairs were conducted by corp but approved by org the controller of org maintained the use of the bank account of corp she withdrew monies from the account of corp and transferred them to org via wire further the accounting system for corp used quickbooks and was maintained by the controller of org president of corp served as the president of corp until october of 20xx corp provided construction repair and maintenance services to org over of the business activities transacted by corp were with org and its related entities corp entered into various construction and repair contracts as a result of damage to org properties due to hurricanes water damages caused by hail and flooding fires and other insurable claims monies from insurance proceeds were paid from c0-10 the contracts were with org however rather than c0-10 corp's reported revenues went from a low in _ of dollar_figure to a high in 20xx of dollar_figure and were dollar_figure in 20xx for the years 20xx through 20xx corp reported on its form_990 under other note and loan receivables amounts that it described as n r from or c0-10 fees from exhibit when asked about nine related entities of org for a total ofdollar_figure these amounts president of corp stated that they were booked by corp before he became president and that he believes that the amounts were parked on corp's books from org to claim additional cost in connection with housing credits he stated that there was a corresponding liability posted to the books however these liabilities changed from year to year in amounts and accounts president of corp and bod-9 stated that the amounts were written off the books in late 20xx or early as they had no value they were offsetting amounts and they did not affect the organization the amounts were uncollectible xxxx xxxxxx testified such amounts were not receivable and should not be included in org's books exhibit a p apartments- owned by org were located in city state as a low_income_housing complex during the years ended december 20xx through 20xx the complex suffered extreme form 886-a page of publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx damage and was later designated as in the flood plain by fema fema insured the property during the year 20xx flood damages caused damages resulting in a claim for dollar_figure see exhibit a the claim was based on written estimates provided by president of corp of corp for approval of construction and rehabilitation work during the same year controller serving as controller for org withdrew dollar_figuretwice from the apartments- proceeds from corp bank account to deposit in the org account controller stated the following an email message dated october 20xx to president of corp president had me take another dollar_figure from apartments- today i have recorded everything in qb for you see exhibit b this money was not replaced in the project there was no evidence provided to indicate the work was ever completed this incident indicates the level of control president as president of org exercised over related entities such as corp in that monies received by related entities for specific purposes were used for other finance purposes of org fire loss at apartments-2 owned by org in city state on february 20xx a building containing low-income rental units was fire damaged the building was not replaced nor was any portion of the org city llc bonds redeemed the acquisition of the property was made through the bond proceeds the bond proceeds were used to purchase the three apartment complexes in these properties were collateral for the bonds the apartments-2 fire converted the units of collateral into net insurance proceeds ofdollar_figure which is also collateral for the bonds the units were not rebuilt nor were any of the bonds redeemed with the insurance proceeds this was a material event reportable to the bondholders under sec rules org failed to issue such report which could have triggered some of org's guarantees to the investors the dollar_figure in insurance proceeds was paid to and deposited into corp's bank account only dollar_figure was paid_by corp for the demolition of the destroyed units corp billed org the amount of dollar_figure for this demolition the amount of dollar_figure was used to pay a soft money investor partner-4 trust in short only dollar_figure could be deemed a proper use of the proceeds the amount of dollar_figure is a diversion of collateral as to the bondholders and is considered bad use under sec_145 the insurance claim was paid from follows specialty insurance_company as whole loss on property less depreciation less deductible net insurance proceeds dollar_figure _ t dollar_figure____ -_insurance paid to org the dollar_figure was deposited into corp's account corp served as a general contractor on july 20xx the amount ofdollar_figurewas paid to org c0-10 from corp the amount ofdollar_figurewas returned to corp from org and was reported as a wash entry form 886-a page of publish no irs gov department of the treasury-internal revenue service - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - form 886-a rev date name of taxpayer org date 7-27-xx dollar_figure 8-20-xx 8-20-xx 8-20-xx 8-20-xx 2-16-xx dollar_figure 11-29-xx dollar_figure 11-6-xx dollar_figure dollar_figure explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx amount description transferred to partner-4 trust attributed to apartments-3- c0-12 soft money property management property mgt for apartments-4 property management property mgt for apartments-5 property management property mgt for apartments-6 bank fees mid-continent for demolition billing mid-continent for demolition mid-continent for demolition unaccounted insurance proceeds net insurance proceeds not spent on apartments-2 rehab apartments-2 still shows no change in the number of low-income units even after one of the unit apartments had been destroyed the units corp demolished them although the demolition billings were excessive an invoice shows the actual demolition costs for the destroyed building was dollar_figure billed by c0-20 project manager was project manager completion of work had to be no later than october 20xx instead of rehabilitating billed corp on october 20xx corp check numbert dated november exhibit corp billed the much higher cost 20xx was paid to4 to org as stated in controllers's summary on august 20xx corp sent dollar_figure back to org and dollar_figure to the partner-4 trust fund on july 20xx exhibit the total disbursed by corp equals the total billed dollar_figure dollar_figure dollar_figure corp provided questionable billings in order for org to qualify for the insurance proceeds no rehabilitation was conducted and the demolition was performed for substantially less than the insurance billings there should be a recapture in credits for 20xx 20xx 20xx pertaining to credits taken on this property apartments-2 was to provide housing in order to qualify for the tax_credits other activities of corp as stated previously operations of corp were managed with oversight by org corp also had interest in the following through org c0-21 address city partnership-11 address city exhibit sec_21 b c and d partnership-11 owned of xxx xxxxxx t the form_1065 for 20xx of c0-21 shows assets ofdollar_figure mortgage liability ofdollar_figure other liabilities exhibit e corp owned a interest in qf____l and partner's capital of dollar_figure partnership-11 as the general_partner through the interest in xx-xxx xxx xxxxxx i president of corp is the registered agent president signed and prepared all c0- and partnership-11 20xx and 20xx returns the 20xx form_1065 tax_return for partnership-11 per k-1 shows capital_contribution by c0-22 and net_income loss distributive to partners in the amount of- dollar_figure exhibit the k-1 also reflects other deductions loss in the amount of dollar_figure and capital_gain ofdollar_figure form 886-a page of publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items l tax identification_number schedule number or exhibit year period ended 20xx-20xx for 20xx return partnership-11 the eo as recipient of the c0-22 interest of the donor per form_8283 is c0-21 exhibit the form_8283 was signed by president as president of org as donee and as appraiser indicating the donor's cost ofdollar_figureand donation ofdollar_figureon december 20xx the appraised value of the property as of february 20xx pursuant to the appraisal signed by appraiser wasdollar_figure see exhibit a showing org provides k-1 a partnership-11 filed form_1065 for 20xx reflecting line assets in the amount of dollar_figure liability is indicated in the amount of dollar_figure which consists of a note of dollar_figure from c0-22 to corp exhibit p the deed_of_trust and security_agreement and dollar_figure from however indicates that loan and property were acquired on december 20xx by c0-21 rather than by corp with a note in the amount ofdollar_figure exhibit the loan terms were for one year this same note was extended on december 20xx exhibit c0-22 initially acquired property in foreclosure located at address city state the property was reacquired by c0-22 on september 20xx in a short_sale for dollar_figure see exhibit sec_27 and sec_28 it is unknown how partnership-11 acquired the property while form_8283 shows the donee as org no transfer of the deed has been provided further there is no evidence that a form_8282 was filed reflecting a transfer of property from org to c0-21 see exhibit b the form_990 for 20xx filed by housing foundation an entity operated by org reflects a public donation of dollar_figure from corp the property description is address city state acres and room motel - bargain sale president's son son of president made the following announcement to the board_of org and corp on august 20xx xxxxxx city as discussed in the previous board meeting we have purchased an old inn in xxx few months looking at doing a tax_credit project on that property but as of right now we've got the property and we're looking at our plans and options of what we are going to do and how we are going to move forward on that project going next the are be we to in exhibit p following are notes with respect to an interview by agents with president of corp on september 20xx per president of corp president purchased a hotel in xxx xxxxxx to turn it into a senior citizen's place corp did a scope of work corp took out a loan with c0-22 for dollar_figure this loan was never repaid and the property was foreclosed upon property was owned by c0-22 c0-22 foreclosed on the loan as a result of lack of action and basically received property back that it initially owned under the banking rules the time period for owning property was exceeding and that is the reason the circumvention of the rules to distribute property that they intended to keep after the two year holding_period expired and no work performed to rehab or make payments upon supposed debt the property was then returned back to form 886-a page of publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx the initial owner c0-22 president of corp stated that he signed the note as c0-22 it was a non-recourse note president of corp stated in the interview that he was unaware of transactions although his company participated in the valuation ownership and ultimate increase in value that benefitted donors appraiser provided an appraisal of the property at address city state that was formerly known as inn and suites the appraised value pursuant to that appraisal as noted above is dollar_figure the projected sales_price was dollar_figure the adjusted_value of the donation was dollar_figure exhibit following is an excerpt from the appraisal based on the income and expense statements provided to this appraiser and assuming that all of the proposed remodeling is completed in a workmanship-like-manner and according to the proposed plans and specifications and assuming that the units are leased according to the proposed rent schedules it is this appraiser's opinion that the potential dollar_figure exhibit market_value for the subject as of february 20xx is a emphasis added the appraisal was based on future work and future rental rather than the fair_market_value at the time of the appraisal c0-22 ultimately received the same property back without harm or risk initially the property is shown as donated by corp to housing foundation on 20xx further the same asset is to have been included on the return of partnership-11 and llc the appraisal was completed on march 20xx the property is reflected as being donated by partnership-11 to org there was no verification that the deed was ever acquired by corp or org and property was returned without any financial transactions to the original owner within three years c0-22 transferred the property to partnership-11 and county records show no other transfer or sale of the property until herring reacquired it on september 20xx overall pattern of operations president caused org to form many partnerships throughout 20xx through 20xx in which org promised a guaranteed rate of return a return of principal invested a portion of any ultimate profit and the ability to deduct operating losses he apparently commingled funds invested and diverted substantial sums for unrelated purposes he executed non-recourse notes on behalf of the partnerships payable to org the aggregate original balances of the notes were approximately equal to the operating losses allocated to the partnerships in the case of fire loss insurance proceeds for the apartment the proceeds for the most part were not used to restore the property the inflated appraised value of the inn in xxx xxxxxx was apparently used to provide the purported donor with an increased charitable deduction the same property appears to have been donated by several entities and the initial donor retains ownership afterward form 886-a page of publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx org through the actions of its president appeared to be engaged in an overall pattern of deceptive financing practices and tax_avoidance plans during the years examined payments to or on behalf of president form_990 for 20xx exhibit indicated a loan from president president to org in the amount of dollar_figure by year end dollar_figure was purportedly due and this amount was purportedly paid in full in 20xx see exhibit table deleted although the form_990 indicates amounts for a loan to the officer with stated_interest no notes were provided to the agent in information and document request the agent requested all known notes loans or transactions between president and the organization org see exhibit when the agent asked senior vice president senior vice president of ah-eo on october 20xx whether he had seen a note to president for monies owed him by org cfo responded that he never saw a note and that president had an agreement and note in place before he was hired see exhibit p for the years 20xx 20xx and 20xx president received substantial amounts of monies from org and various related entities see exhibit the officer had received funds from various org accounts since 19xx payments to the officer were classified as repayment of an outstanding loan from org c0-10 org management and org accounts occasionally president would also deposit monies back into the account from his personal account trust account and other personal accounts most of the deposits were wired amounts received by president were not included in his forms w-2 shown on an information_return as other income 1099-misc or included in any partnership returns or on a form k-1 the disbursements received were treated as a repayment of a loan no amounts were classified as interest_income no board approvals of additional disbursements to president were provided following is an excerpt from notes with respect to an interview of prior controller controller payments to president were booked as a repayment of loan per acct numbers redacted president directed as controller to apply amounts received by him as a repayment of loan previous to controller's form 886-a page of publish no irs gov department ofthe treasury-internal revenue service form886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx employment with org amounts were treated as a payable on loans due to officer controller is unaware of any note for a loan due to officer and particularly to president amounts received by president for loan repayments were not included in a form_w-2 or form_1099 exhibit p it appears that president as president directed funds to himself for his own personal benefit in addition president used the corporate american express credit card for his personal benefit which included paying for travel vacations meals hotels household_items clothing and gifts no evidence of reimbursements to org for such amounts has been provided the amounts received were not included in forms w-2 or forms for the year ended december 20xx and december 20xx he received payments and american express charge personal benefits in the amounts ofdollar_figureand dollar_figure respectively exhibit a through j table deleted no loan documents were provided the transactions for actual payments received and american express charges paid on behalf of the officer were not listed on the form_990 no loan interest was reported on the form_990 no payment of interest was documented distributions occurred since 20xx and the balance appeared to increase with additional disbursements received there is some indication of repayment or transfer of monies from the officer to the organization it does not appear that president pledged any collateral for a loan and there is no evidence that there was any demand for payment for the loan although there were several business dealings involving bank commercial and bond financing and hundreds of partnership agreements as well as loans and the loan documents to third-party investors there is no evidence of any loan documentation on unsubstantiated disbursements provided to president at president's direction amounts paid to him or on his behalf were characterized as loan repayments the amounts determined by cpa firm's auditors were less than the amounts determined by examination org has not provided an explanation to indicate the large variance in amounts per the return and the records president did not manage or operate org as directed by its bylaws and conflicts of interest policy for board members and officers which clearly states that the corporation shall not fail to disclose corporate opportunities for an officer_or_employee receive personal benefits receive unsecured loans favors and self-dealing or inurement as stated below a compensation includes direct and indirect remuneration as well as gifts of nominal value or favors that are substantial in nature b corporate opportunity it may be a conflict of interest when a board member or officer fails to inform the corporation of a corporate opportunity and instead diverts it to himself or herself or immediate_family member to the detriment of the corporation the opportunity must be in a line of form 886-a page of publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx business similar to those the corporation currently operates and must be one that could be advantageous to the corporation c nonpublic inside information it is a conflict of interest to disclose nonpublic inside information relating to the corporation and or any of its affiliates' business and or use such information for the personal profit or advantage of any board member or officer his or her immediate_family or any other entity of which the board member or officer is an employee officer director or shareholder d gifts gratuities and entertainment it may be a conflict of interest for a board member or officer or immediate_family member to accept gifts of nominal value excessive entertainment unsecured loans or other favors from any outside concern that does or is seeking to do business with or is a competitor of the corporation and or any of its affiliates under circumstances from which it might be inferred that such action was intended to influence or possibly would influence the board member or officer in the performance of his or her duties to describe all potential conflict situations e other areas of conflicting interest other circumstances may arise which could result in a conflict between a board member's or officer's personal interests and those of the corporation these policy guidelines are not intended in general any circumstance to reasonable questions of possible favoritism self-dealing or undue influence may be a conflict of interest all such conflicts should be avoided if possible the corporation's board members and officers should also be sensitive to the appearance of conflict even if no actual conflict exists if an actual or possible conflict cannot be avoided it shall be disclosed according to the procedures set forth in article iv of this policy that may give rise exhibit section iii a b further the conflicts of interest section with respect to loans stipulates as follows the corporation is prohibited from lending money to or guaranteeing the obligation of any board member or officer exhibit section vi as stated previously no evidence of a note was provided there were no board approvals for such loans there is no defined period for repayment or any interest accrued president did not enforce the collection of the supposed loan he merely extended it president appeared to repay some of the monies while consistently receiving additional funds as loans which increased the year end balance due each year the unpaid amounts from 19xx through 20xx totaled dollar_figure in total the amount from cash disbursements and payment of personal expenses appears to bedollar_figure from 19xx through 20xx in 20xx president received an additional dollar_figure from org cash paid directly to president and payments of personal expenditures_for him from the corporate american express card shows that he received hundreds of thousands of dollars for his personal benefit form 886-a page of publish no irs gov department of the treasury-internal revenue service form886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx table deleted for the periods ended december 20xx 20xx and 20xx president received dollar_figure dollar_figure and dollar_figure respectively from org and its related entities during the org bankruptcy proceeding it was disclosed that president caused the proceeds of the key man life_insurance policies on his life by org and other org assets to be transferred to his family's trusts must operate exclusively for exempt purposes law internal_revenue_code sec_501 c describes organizations exempt under this code section as follows corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to th e benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1 c -1 c provides that a n organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c provides that a n organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words 'private shareholder or individual' in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 sec_1_501_c_3_-1 states that in general ii an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary form 886-a page of publish no irs gov department of the treasury-internal revenue service form886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests iii since each of the purposes specified in subdivision i of this subparagraph is an exempt_purpose in itself an organization may be exempt if it is organized and operated exclusively for any one or more of such purposes if in fact an organization is organized and operated exclusively for an exempt_purpose or purposes exemption will be granted to such an organization regardless of the purpose or purposes specified in its application_for exemption for example if an organization claims exemption on the ground that it is educational exemption will not be denied if in fact it is charitable in 326_us_279 the supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non exempt_purpose will preclude exemption under sec_501 c of the code see also 92_tc_1053 when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes and 477_f2d_340 4th cir operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose in 412_f2d_1197 ct_cl the court stated that loans to an organization's founder or substantial_contributor can constitute inurement that is prohibited under sec_501 c in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous to the church the church also failed to produce documentation to show that the loans were repaid significantly the court stated that the very existence of private source of loan credit from an organization's earnings may itself amount to inurement of benefit in 35_tc_490 affd 310_f2d_756 6th cir the tax_court stated we think that although the ultimate purpose of the trust to benefit charities may have remained unchanged by this transaction nevertheless the primary objective of the trust entering into this transaction was for the benefit of stockholders of the business_company with the objective of ultimately benefiting charities running a poor second and that when the trust was utilized for such a purpose it fell without the scope of both the language of sec_101 now code sec_501 and the congressional intent in enacting this exemption provision in best lock corporation v commissioner 31_tc_620 the tax_court upheld the denial of recognition of exempt status to an organization that loaned funds to members of the founder's family even though the loans were repaid the tax_court determined that loans to family form 886-a page of publish no irs gov department of the treasury-internal revenue service form886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx members and unsecured loans to friends of the founder were for the personal purposes of the founder and his family rather than for charitable purposes in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family and therefore was not entitled to exemption from federal_income_tax under sec_501 of the internal_revenue_code in 318_f2d_632 7th cir the court determined that the founder commingled his own personal funds and the funds of the hospital in the latter's bank accounts and that no systematic records of any sort were kept by the hospital the founder withdrew from the hospital's bank account thousands of dollars to pay for his personal and farm expenses as well as his liquor bills gasoline bills and the expenses of his personal_residence the court rejected the founder's contention that his withdrawals from the hospital funds were limited to funds which he had previously lent the hospital finding that these loans were merely c0-10s by which the founder used the hospital's bank accounts to drain off hospital funds to pay his personal expenses elements of a loan in 88_tc_604 aff'd without published opinion 855_f2d_855 8th cir and 55_tc_85 the elements of a bone fide loan are discussed the cases emphasize that the recipient must intend to repay the amounts and the transferor must intend to enforce payment the tax_court in 57_tc_32 held that the determination of whether a transfer is a loan is not based on a single factor standing alone each factor is considered with all the facts and circumstances present in vinikoor v commissioner tcmemo_1998_152 the tax_court states as follows the determination of whether a transfer was made with a real expectation of repayment and an intention to enforce the debt depends on all the facts and circumstances including whether there was a promissory note or other evidence_of_indebtedness interest was charged there was security or collateral there was a fixed maturity_date a demand for repayment was made any actual repayment was made the transferee had the ability to repay any records maintained by the transferor and or the transferee reflected the transaction as a loan and the manner in which the transaction was reported for federal tax purposes is consistent with a loan form 886-a page of publish no irs gov department of the treasury-internal revenue service form886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx taxpayer's position the organization has not confirmed a position at this time analysis exempt_purpose activities org operated low-income_housing properties and served an exempt_purpose in so doing in addition it provided such services at its housing communities as operating neighborhood learning centers through a hud initiative with ged classes computer classes life skills classes parenting classes substance abuse prevention presentations employment readiness classes and cultural exchange nights non-exempt purpose activities org also operated to enable various arrangements for some investors to receive high rates of returns and generate large deductions and losses for later investors the promised returns were not materialized the bankruptcy court described one scheme facilitated by orgas an effort to obtain an improper tax_benefit see exhibit a p the non-exempt purpose activity of org was substantial as noted in better business bureau v united_states supra a single non-exempt purpose if substantial will preclude exemption under sec_501 the schemes directed by the president caused the assets of a huge organization to be drained such that they were no longer available for exempt_purpose activities see exhibit a p although org provided low_income_housing more than an insubstantial portion of its activities were directed to the benefit of private individuals and was a camouflage to the many non-charitable activities conducted by the officer c0-10 president created c0-10 using cash from soft-money investors and donations to inflate the values of assets as a source of funds for org and to receive monies as an improper tax scheme c0-10 funds were transferred for four basic purposes to create an off the book entity that could be used to cover-up cash-flow deficiencies within the org enterprises obtain loans and investments under the org c0-10 name in order to avoid negatively impacting the org balance_sheet to receive and disburse investor funds while also serving as the source of the tax deductions losses promised to the various investors and receipt of personal benefits and monies recharacterized as payment of business expenditures and loans payable to president as an officer see c0-10 section under facts regulation sec_1_501_c_3_-1 states that a 501_c_3_organization must serve a public rather than a private purpose and it is necessary for the organization to show that it is not operated for the benefit of private interests such as the creator the operation of co- form 886-a page of publish no irs gov department of the treasury-internal revenue service - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ----- - form 886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx appeared to further the private interests of the creator and third party investors rather than to further a public charitable purpose soft money investors partnerships the court appointed trustee for org trustee filed numerous objections to claims of the soft money investors the bankruptcy court concluded that claims such as that filed by investor-1 were disallowed pursuant to section a b of the bankruptcy code as constructively fraudulent obligations of org a finding of fact in the adversarial proceeding in the bankruptcy case indicates the relationship of the soft money investors to the president of org president and org's involvement in the soft money investor matters the investor-1 and investor-2 investor-1's office assistant both admitted that in retrospect inf rmation concerning the pass-through losses flowing from and ultimately to investor-1 constituted an illegitimate or improper tax scheme orchestrated by president exhibit a p investor-1 deal when coupled with to the the bankruptcy court also found the following in that proceeding is an asserted non-profit entity and org thus has no shareholder involvement there is no evidence that org's board exercised any control_over president or that it ever monitored the transactions of org org was a participant in the investor-1 deal and thus significantly contributed to the effort to obtain the improper tax_benefit for investor-1 investor-1 said he was investing in president's housing fund exhibit a p further the court stated t he scheme here is a tax scheme the evidence establishes that the refund sought was illegitimate exhibit a p unlike the organization described in revrul_68_71 supra where the benefits to private interests were found to be quantitatively incidental and insubstantial in amount the benefits conferred on some investors in related limited_partnerships of org were substantial and drained the resources of org more like the organization described in revrul_76_152 supra formed to promote community understanding of modern art trends that conducted an art sales activity that provided artists with direct monetary benefits and enhanced their careers provided a substantial benefit org provided benefits that were quantitatively substantial to some investors org used the employees of org to prepare and construct loan documents of shell entities and generate mirror entities to obtain improper tax benefits because org provides a substantial private benefit which is not qualitatively or quantitatively incidental to its exempt purposes org has failed the operational_test set forth in sec_1_501_c_3_-1 of the regulations form 886-a page of publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org insolvency explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx the methods and manners in which operations were conducted were not standard business practices for an exempt_organization low-income_housing business methods employed did not serve a charitable purpose but rather led to the dysfunctional business practices which guided the organization to insolvency the in in his expert report concludes that as of december 20xx shortly after the investor-1 deal org -eo had total assets valued at dollar_figure and total liabilities of dollar_figure the total liabilities include claims arising from guaranties issued by org -eo in connection with seventeen tax_credit properties which org -eo or an org-affiliated entity served as a general_partner in limited_partnerships and typically owned approximately a interest exhibit a p see exhibit a p the bankruptcy court concluded that org was insolvent it appears the certified annual reports of org did not reflect the true assets and liabilities of org a comparison of the face value to the total value of the assets revealed a large variance of around dollar_figure in the true value of the assets owned by org for years 20xx 20xx and 20xx exhibit a p see summary below table deleted the variance in the amounts reported and the value of the assets shows again an overstatement of the assets value per expert testimony of xxxx xxxxxx assets largely were uncollectible amounts owed from the related partnerships and tax_credit properties that were unprofitable some of which have been foreclosed upon secondly org shows large note receivables for developer fees over dollar_figure which was uncollectible due to being obligations of the aforementioned unprofitable partnerships the partnership agreements stipulate the developer fees and contain a provision that if not paid within the tenth anniversary of the partnership's respective property placed_in_service then the general_partnership org or org affiliate is required to contribute the sum of money needed to allow the respective partnership to pay the developer's fee basically then it becomes a non-asset as it would be offset by the corresponding liability owed to org or org affiliate org would owe itself last there is no history of org receiving developer fees therefore the receivable should never have been included in income the over stated receivables were not presented in the certified audit report and therefore the gross values were included in the report the returns were filed without mention or notation the actions of the president of org to make large guarantees of investment profit to limited partners and guaranteed loan repayment of others' obligations in the face of the insolvency of an organization indicate poor management of the resources of the exempt_organization and a use of its assets for nonexempt purposes c0-2 form 886-a page of publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx org received a non-collateral loan in the amount of dollar_figure the board_of org approved the granting of the loan while the monies were represented to be for_the_use_of low-income property needs the proceeds were used to payoff soft-money investors through the creation of other entities including the following c0-3 i partnership-9 c0-3 ii partnership- c0-3 iii partnership-7 c0-3 i partnership-7 c0-3 i pre-c0-10 c0-3 i series_e_bonds and others the partnership agreements listed both org and other entities as the general partners president president directed the control and flow of funds the c0-2 loan is a substantial loan used by org for non-exempt purposes the created entities had no assets no bank accounts and no operations and were similar in name to partnerships that did have assets to give the appearance of an exempt low_income_housing property partnership org orchestrated a maze of entities to provide monies to the soft money investors funds were borrowed from s by org to meet the obligations to soft money investors and were a private benefit to those investors org has not documented that any exempt_function was met in the use of the loan proceeds funding an investment scheme does not further an exempt_purpose for an organization described in sec_501 corp corporation corp later changed its name to foundation and was closely related to org through the business practices and its operations the manner in which it operated was through the org enterprise construction duties performed were strictly for org and its related_organizations the board functions of corp were held with the board meetings of org president of corp corp president was a son-in-law to president he was also an employee of org accounting services and records were conducted through org it appears that corp was used to enable inflated asset building by org uncollectible revenues were booked on corp records in the amount ofdollar_figurefor supposed deferred revenues to org in essence the deferred revenue was uncollectible and should not have been booked in this case as in petzoldt v commissioner t c big_number the failure to adequately keep the required books_and_records therefore requires the respondent to reconstruct income per sec_446 in this case the improper recording of deferred revenue increased the value of the assets and liabilities the ultimate intent to overstate values was to create an opportunity for additional loan leveraging and credit qualification spinoff entities through xx-xxx for c0-21 and partnership-11 were created for non-exempt purposes additional spinoff companies were formed with org maintaining a similar role as the general_partner the acquiring of the hotel property from c0-22 was served non-exempt n city valued at dollar_figure purposes c0-21 shows its only asset for 20xx as being the the liability reflected was dollar_figure which appears to be the amount owed c0-22 it appears that c0-22 through an entity created by president has or created basis of dollar_figure in 20xx org is shown as a recipient of donated property from partnership-h when in essence the donor is indicated as xxx xxxxxx in this period the donor's cost is indicated at dollar_figure c0-22 is attributed as making a donation ofdollar_figureas a owner the appraisal was completed in 20xx and the potential market_value is stated at dollar_figure form 886-a page of publish no irs gov department of the treasury-internal revenue service form886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx the agent's review indicates that several investors received benefit from this transaction per flowchart exhibit a and from the acquiring of the property through inflated appraisal and a charitable deduction of over dollar_figure in which the c0-22 was the recipient further the bank loaned to corp the amount of dollar_figure the same asset was shown as owned by c0-21 and foundation and donated by corp c0-22 did not pay any monies but rather acquired and forgave the loan and eventually received the property back the acquiring of the hotel from c0-22 by the supposed investors appeared to benefit the bank the entities involved received multiple charitable_contributions for the same property through org corp and housing foundation org perpetuated acts of creating mirror entities and used a professional appraisal service to document an overvalued basis in a property as noted previously the appraisal value was based on future improvement to the the property was not property that did not take place during the entire period rehabilitated for the spinoff partnerships and no bank activity this arrangement appeared to be a tax scheme that benefitted private and business investors there was no business activity no business records inaccurate documents were filed including indications of transfer or property via donation form_8283 when no transfer had occurred the filing appeared to reflect that a donation had been made investors could then benefit from charitable_contribution deductions and overstated losses the same property was transferred between multiple entities for which the benefactors received improper tax benefits providing improper tax benefits is not an exempt_purpose activity inurement to officer founder org distributed money to its founder and paid for his personal american express charges the principal and the interest on any purported loans have not been paid to org pursuant to org books the amounts were recorded and indicated as a loan repayment to president both the controller and senior vice president of finance for org indicated that president received large sums of monies from org no evidence other than the amount recorded was provided that any loan was made by the officer to org further it was a prohibited as a policy of the organization no note to or from the officer was provided the tax_return reflected loans from officer in the amount ofdollar_figurefor the end of the year 20xx the return for 20xx shows no amount owed the service determined for the years ended december 20xx through december 20xx with accumulated balances that xxxxxxxxx received check payments from org org c0-10 and org related_organizations in the amounts ofdollar_figure dollar_figureand dollar_figure respectively these amounts represent cash received monies from the use of the corporate american express card in the amounts of dollar_figure and dollar_figurefor the years ended 20xx and 20xx respectively xxxxxxxxx received from org in addition based on the factors discussed in vinikoor v commissioner tcmemo_1998_152 the amount of money that org distributed to xxxxxxxxx does not meet the qualifications of a loan form 886-a page of publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx the tax_court in vinikoor explained that whether a transfer was made with a real expectation of repayment and an intention to enforce the debt depends on all the facts and circumstances including whether there was a promissory note or other evidence_of_indebtedness interest was charged there was security or collateral there was a fixed maturity_date a demand for repayment was made any actual repayment was made the transferee had the ability to repay any records maintained by the transferor and or the transferee reflected the transaction as a loan and the manner in which the transaction was reported for federal tax purposes is consistent with a loan the transaction that was listed on the form_990 as a loan does not meet the above criteria no interest or investment_income from the loan was ever reported on the form_990 no interest on the principal was ever paid on the purported loan as the interest was merely accrued into additional loans moreover no executed loan document was provided the determination of whether there is a true debtor-creditor relationship is a factual question to be decided based on all of the facts and circumstances according to the tax_court in 88_tc_604 aff'd without published opinion 855_f2d_855 8th cir and 55_tc_85 the recipient must intend to repay the amounts and the transferor must intend to enforce payment 57_tc_32 provides that the determination of as to whether a loan exists is not based on a single factor standing alone but each factor is considered with all the facts and circumstances present the use of the assets of org for the personal_use of president constitutes private_inurement to be described as an exempt_organization pursuant to internal_revenue_code sec_501 no part of the net_earnings inures to the benefit of any private_shareholder_or_individual in 35_tc_490 the tax_court stated remained unchanged by we think that although the ultimate purpose of the trust to benefit charities may have transaction nevertheless the primary objective of the trust entering into this transaction was for the benefit of stockholders of the business_company with the objective of ultimately benefiting charities running a poor second and that when the trust was utilized for such a purpose it fell without the scope of both the language of sec_101 now code sec_501 c and this exemption provision the congressional in enacting intent this although the inurement prohibition is stated in terms of net_earnings it applies to any of a charity's assets that serve the interests of its private shareholders 505_f2d_1068 6th cir the payments to xxxxxxxxx form 886-a page of publish no irs gov department ofthe treasury-internal revenue service form886-a rev date name of taxpayer org explanations of items i tax identification_number schedule number or exhibit year period ended 20xx-20xx served the financial interests of the xxxxxxxxx when a charity's investments are decided in part by the needs of private interests the charity is not operating exclusively for exempt purposes 73_tc_196 aff'd 631_f2d_736 7th cir org's net_earnings have inured to the benefit of insiders sec_1 a -1 c ginsburg v commissioner 46_tc_47 the very presence of a private source of loan credit may amount to inurement 412_f2d_1197 ct_cl 71_tc_102 loans to disqualified persons promote private rather than charitable purposes 31_tc_1217 an organization is described in sec_501 c only if no part of its net_earnings inures to the benefit of any private shareholder the inurement prohibition is designed to insure that charitable assets are dedicated to exclusively furthering public purposes it is clear that part of the earnings_of org inured to the benefit of its founder and it is therefore not described by sec_501 conclusion org operated low-income_housing properties and served some exempt_purpose in so doing nevertheless org does not qualify for exempt status under sec_501 of the internal_revenue_code for the following reasons org also operated for non-exempt purposes to a more than insubstantial extent org operated a scheme to mislead investors in order to maintain the operation of an insolvent organization and to benefit the founder and some initial investors org promoted arrangements whereby investors received improper tax benefits further the income of org inured to the benefit of the founder in the form of payments to him and payments for personal american express charges accordingly it is determined that org is not properly described in sec_501 c and its exempt status should be revoked effective january 20xx please note that this is not a final report this draft report is subject_to review and modification by our review staff you will receive the final report from review form 886-a page of publish no irs gov department of the treasury-internal revenue service
